DETAILED ACTION
This action is responsive to the response filed on 06/09/2022 and the supplemental response filed on 08/01/2022. Claims 1-22 are pending in the case. Claims 1, 9 and 17 are independent. This action is made Final.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Response to Amendment
Applicant’s amendments are sufficient to overcome the rejection of Claim 2 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph. Therefore, the corresponding rejection is withdrawn.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-3, 5-11, 13-18 and 20-22 are rejected under 35 U.S.C. 103 as being unpatentable over Jimenez (US 20140208268 A1, cited in previous Office Action), hereinafter Jimenez, in view of Rogers et al (US 20170161631 A1, effectively filed 12/03/2015, cited in previous Office Action), hereinafter Rogers.

Regarding Claim 1, Jimenez teaches:
A computer-implemented method, comprising: displaying a first portion of an interactive page during a viewing session, (The group-based sorting component 110 then presents the generated interface to the user [0063])
wherein the first portion of the interactive page includes a first set of items; (The group-based sorting component 110 could then generate the interface for the user, in which categories with a higher predicted interest value (i.e., categories predicted to be of more interest to the user) are placed in a more predominant area of the interface than categories with lower predicted interest values. [0063])
computing a plurality of probability distributions over a set of interests, (the group-based sorting component 110 could use the user's historical browsing data and preference group assignment to calculate a predicted interest value for the various categories of content on the content server. [0063]  the group-based sorting component 110 could calculate a predicted interest value for the user for each category of content on the content server, based on the user's browsing history and the preference data for the preference group to which the user is assigned. The group-based sorting component 110 could then position the categories (or a subset of the categories) within the user interface, based on the calculated predicted interest values [0065] determines a weight to apply to the user's selection, based on the calculated playback probability for the selected content item… by weighting the user's selections, the group-based sorting component 110 can make a greater adjustment to the predicted interest values calculated for the user, when the user selects a content item that the group-based sorting component 110 had estimated the user was unlikely to select. [0067] clustering algorithm could then create the groups, and each group could have a respective interest value for each of the various content categories as well as correlation data between various categories and other content categories [0025], take other factors into account as well in calculating the interest values for each of the groups. For example, the clustering algorithm could consider one or more confounding factors. Examples of such compounding factors could include, for instance, the popularity of movies in the category, a distance (e.g., in terms of similarity) to the group's users  rental history, positional bias (e.g., how predominant a position within the interface content items were positioned, when they were previously selected), and so on [0026])
wherein the plurality of probability distributions includes a first probability distribution over the set of interests and (the group-based sorting component 110 monitors selections by the user within the presented interface (block 520. Upon detecting a selection of a content item within the interface, the group-based sorting component 110 updates the browsing history data for the user [0064], the group-based sorting component 110 could calculate a predicted interest value for the user for each category of content on the content server, based on the user's browsing history [0065] determines a weight to apply to the user's selection, based on the calculated playback probability for the selected content item… by weighting the user's selections, the group-based sorting component 110 can make a greater adjustment to the predicted interest values calculated for the user, when the user selects a content item that the group-based sorting component 110 had estimated the user was unlikely to select. [0067] when the user makes a selection from the initial interface. Upon detecting the selection, the group-based sorting component 110 could generate a weighted impact value for the selection. The weighted impact value generally reflects how much influence the selection will have on the interests data the group-based sorting component 110 maintains for the user [0045]; e.g., if the logic on the content server detects that the user has selected this content item when the content item was presented using the content selection algorithm, the logic could adjust the user's interest value in the content selection algorithm accordingly. For instance, the logic could increase the user's interest value in the content selection algorithm (i.e., indicating that the user is more interested in the content selection algorithm) based on this selection, and could increase the interest value by a substantial amount because of the user's low interest value in the "Westerns" category [0031], logic on the content server could calculate an estimated interest value approximating the user's interest in a selected content item, and could use this estimated interest value to determine how influential the selection of the content item should be on the interest values for categories (and/or content selection algorithms) maintained on the content server for the user... in the situation where the content server predicted the user would be interested in a particular content item (or a particular category or classification of content associated with the content item) and user then selects the content item from the interface, the content server could determine that its estimation of the user's interests was correct and that the user's selection should have little impact on the content server's interest data for the user (e.g., the estimated interest value for the user relating to the category the content item belongs to). As such, the content server could update its maintained preferences data for the user, increasing the value(s) characterizing the user's interest in the select item's category (e.g., "Action/Adventure" movies) by a relatively small amount [0032], On the other hand, if the content server predicted that the user would not be interested in the selected content item (i.e., based on a lower estimated interest value for the user with respect to the selected content item), the user's selection of that content item may indicate that the content server's estimation of the user's interests is incorrect. As such, in this scenario, the content server could consider the user's selection to be more influential towards the preference data maintained for the user on the content server [0033] the content server could be configured to determine a user's estimated interest in each category of content (or algorithm for selecting content items) used by the content server, [0034])
a second probability distribution over the set of interests, and (the group-based sorting component 110 could use the... preference group assignment to calculate a predicted interest value for the various categories of content on the content server. [0063] clustering algorithm could then create the groups, and each group could have a respective interest value for each of the various content categories as well as correlation data between various categories and other content categories [0025], take other factors into account as well in calculating the interest values for each of the groups. For example, the clustering algorithm could consider one or more confounding factors. Examples of such compounding factors could include, for instance, the popularity of movies in the category, a distance (e.g., in terms of similarity) to the group's users  rental history, positional bias (e.g., how predominant a position within the interface content items were positioned, when they were previously selected), and so on [0026] the interests groups can be used to estimate how interested users are in various categories of content... the group-based sorting component 110 could retrieve preference data associated with the particular interest group. The preference data could specify, for instance, a predicted interest value for each category (and sub-category) of content on the content server. Additionally, the preference data can include correlational data that is indicative of relationships between the various content categories on the content server with respect to a particular set of users [0048])
computing the plurality of probability distributions comprises: (the group-based sorting component 110 could use the user's historical browsing data and preference group assignment to calculate a predicted interest value for the various categories of content on the content server. [0063]  the group-based sorting component 110 could calculate a predicted interest value for the user for each category of content on the content server, based on the user's browsing history and the preference data for the preference group to which the user is assigned. The group-based sorting component 110 could then position the categories (or a subset of the categories) within the user interface, based on the calculated predicted interest values [0065] determines a weight to apply to the user's selection, based on the calculated playback probability for the selected content item… by weighting the user's selections, the group-based sorting component 110 can make a greater adjustment to the predicted interest values calculated for the user, when the user selects a content item that the group-based sorting component 110 had estimated the user was unlikely to select. [0067] clustering algorithm could then create the groups, and each group could have a respective interest value for each of the various content categories as well as correlation data between various categories and other content categories [0025], take other factors into account as well in calculating the interest values for each of the groups. For example, the clustering algorithm could consider one or more confounding factors. Examples of such compounding factors could include, for instance, the popularity of movies in the category, a distance (e.g., in terms of similarity) to the group's users  rental history, positional bias (e.g., how predominant a position within the interface content items were positioned, when they were previously selected), and so on [0026])
computing the first probability distribution based on data associated with one or more operations performed by a first user within the interactive page during the viewing session, and (the group-based sorting component 110 monitors selections by the user within the presented interface (block 520. Upon detecting a selection of a content item within the interface, the group-based sorting component 110 updates the browsing history data for the user [0064], the group-based sorting component 110 could calculate a predicted interest value for the user for each category of content on the content server, based on the user's browsing history [0065] determines a weight to apply to the user's selection, based on the calculated playback probability for the selected content item… by weighting the user's selections, the group-based sorting component 110 can make a greater adjustment to the predicted interest values calculated for the user, when the user selects a content item that the group-based sorting component 110 had estimated the user was unlikely to select. [0067] when the user makes a selection from the initial interface. Upon detecting the selection, the group-based sorting component 110 could generate a weighted impact value for the selection. The weighted impact value generally reflects how much influence the selection will have on the interests data the group-based sorting component 110 maintains for the user [0045]; e.g., if the logic on the content server detects that the user has selected this content item when the content item was presented using the content selection algorithm, the logic could adjust the user's interest value in the content selection algorithm accordingly. For instance, the logic could increase the user's interest value in the content selection algorithm (i.e., indicating that the user is more interested in the content selection algorithm) based on this selection, and could increase the interest value by a substantial amount because of the user's low interest value in the "Westerns" category [0031], logic on the content server could calculate an estimated interest value approximating the user's interest in a selected content item, and could use this estimated interest value to determine how influential the selection of the content item should be on the interest values for categories (and/or content selection algorithms) maintained on the content server for the user... in the situation where the content server predicted the user would be interested in a particular content item (or a particular category or classification of content associated with the content item) and user then selects the content item from the interface, the content server could determine that its estimation of the user's interests was correct and that the user's selection should have little impact on the content server's interest data for the user (e.g., the estimated interest value for the user relating to the category the content item belongs to). As such, the content server could update its maintained preferences data for the user, increasing the value(s) characterizing the user's interest in the select item's category (e.g., "Action/Adventure" movies) by a relatively small amount [0032], On the other hand, if the content server predicted that the user would not be interested in the selected content item (i.e., based on a lower estimated interest value for the user with respect to the selected content item), the user's selection of that content item may indicate that the content server's estimation of the user's interests is incorrect. As such, in this scenario, the content server could consider the user's selection to be more influential towards the preference data maintained for the user on the content server [0033] the content server could be configured to determine a user's estimated interest in each category of content (or algorithm for selecting content items) used by the content server, [0034])
computing the second probability distribution based on data that is not associated with operations performed by the first user during the viewing session; (the group-based sorting component 110 could use the... preference group assignment to calculate a predicted interest value for the various categories of content on the content server. [0063] clustering algorithm could then create the groups, and each group could have a respective interest value for each of the various content categories as well as correlation data between various categories and other content categories [0025], take other factors into account as well in calculating the interest values for each of the groups. For example, the clustering algorithm could consider one or more confounding factors. Examples of such compounding factors could include, for instance, the popularity of movies in the category, a distance (e.g., in terms of similarity) to the group's users  rental history, positional bias (e.g., how predominant a position within the interface content items were positioned, when they were previously selected), and so on [0026] the interests groups can be used to estimate how interested users are in various categories of content... the group-based sorting component 110 could retrieve preference data associated with the particular interest group. The preference data could specify, for instance, a predicted interest value for each category (and sub-category) of content on the content server. Additionally, the preference data can include correlational data that is indicative of relationships between the various content categories on the content server with respect to a particular set of users [0048])
regenerating a second portion of the interactive page based on the plurality of probability distributions, (The group-based sorting component 110 then generates an updated user interface for the user, taking the weighted selection into account (block 625). For example, the group-based sorting component 110 could generate an updated interface based on the user's preference group assignment and weighted browsing history data, in which various categories of content are positioned such that categories estimated to be of more interest to the user are located in more predominant areas of the interface, and categories estimated to be of less interest are located in less predominant areas. [0068] generates an updated user interface for the user, based on the updated group assignment and browsing history for the user (block 540). For example, the group-based sorting component 110 could calculate a predicted interest value for the user for each category of content on the content server, based on the user's browsing history and the preference data for the preference group to which the user is assigned. The group-based sorting component 110 could then position the categories (or a subset of the categories) within the user interface, based on the calculated predicted interest values [0065])
wherein the second portion of the interactive page includes a second set of items… (the user repeatedly selects content items from categories that do not match up with the first preference group's browsing patterns, the group-based sorting component 110 could re-assign the user to a second preference group that better matches the user's browsing patterns [0064] the group-based sorting component 110 may adapt the interface over time, based on the user's browsing history... assume that the user for which the interface shown in the screenshot 300 was generated begins watching a substantial number of "Top 10" content items... Additionally, assume that the correlational data for the group to which the user is assigned indicates that users in this group who enjoy content from the "Top 10" category, are also likely to be interested in content from "Genre C", the group-based sorting component 110 could generate the subsequent interfaces to also include the "Genre C" category. [0056])
displaying, … subsequent to regenerating the second portion of the interactive page, at least a part of the second portion of the interactive page… (generate an updated interface based on the user's preference group assignment and weighted browsing history data, in which various categories of content are positioned such that categories estimated to be of more interest to the user are located in more predominant areas of the interface, and categories estimated to be of less interest are located in less predominant areas. [0068], generates an updated user interface for the user, based on the updated group assignment and browsing history for the user (block 540)... The group-based sorting  component 110 could then position the categories (or a subset of the categories) within the user interface, based on the calculated predicted interest values… the interface is generated [0065])

As shown above, Jimenez teaches wherein the second portion of the interactive page includes a second set of items; and, and Jimenez suggests:
a second set of items that have not previously been displayed during the viewing session (emphasis added) (the user repeatedly selects content items from categories that do not match up with the first preference group's browsing patterns, the group-based sorting component 110 could re-assign the user to a second preference group that better matches the user's browsing patterns [0064] e.g., FIG. 3 Genre A, Genre B and Top 10 are displayed, but Genre C and other categories are not displayed; assume that the group-based sorting component 110 has calculated predicted interest values for each of the categories of content available on the content server and with respect to a particular user, based on a preference group to which the particular user is assigned and further based on the user's personal browsing history. Additionally, assume that, in this example, the group-based sorting component 110 is configured to sort the categories within the interface in a top-to-bottom descending order, based on the respective predicted interest values for the categories [0054], the group-based sorting component 110 may adapt the interface over time, based on the user's browsing history... assume that the user for which the interface shown in the screenshot 300 was generated begins watching a substantial number of "Top 10" content items... Additionally, assume that the correlational data for the group to which the user is assigned indicates that users in this group who enjoy content from the "Top 10" category, are also likely to be interested in content from "Genre C", the group-based sorting component 110 could generate the subsequent interfaces to also include the "Genre C" category. [0056])

Furthermore, Jimenez teaches that the group-based sorting component may adapt the interface over time, based on the user's browsing history and could then position the categories (or a subset of the categories) within the user interface, based on the calculated predicted interest values and the interface is generated, which suggests, but may not explicitly disclose:
displaying, during the viewing session and subsequent to regenerating the second portion of the interactive page, at least a part of the second portion of the interactive (emphasis added)

Finally, Jimenez may not explicitly disclose:
displaying, during the viewing session and subsequent to regenerating the second portion of the interactive page, at least a part of the second portion of the interactive page and at least a part of the first portion of the interactive page. (emphasis added)

Rogers teaches:
displaying a first portion of an interactive page during a viewing session, wherein the first portion of the interactive page includes a first set of items; (a concept to be updated [0003], recommendations of media items that may or may not convey the new concept may be presented within the user interface [0046], e.g., see FIG. 3E, one or more of the on-screen recommendations [0035] learning user preferences via real-time recommendations of media items based on positive examples identified by user selections and negative examples identified by lack of user selections [0007] present within the user interface one or more representations of media items corresponding to the given concept category. A given media item may include one or more of an image, a video, text, audio, animations, graphics, data points, and/or other media items [0016] recommendations may be determined based on machine learning, search interactions, sharing behavior, interactions with the user interface, and/or other techniques for identifying media items that potentially convey a desired concept [0018])
…
computing… [a] first probability distribution [over a set of interests] based on data associated with (learning user preferences via real-time recommendations of media items based on positive examples identified by user selections and negative examples identified by lack of user selections [0040] recommendations may be determined based on machine learning, search interactions, sharing behavior, interactions with the user interface, and/or other techniques for identifying media items that potentially convey a desired concept [0018] updating of recommendations may be an iterative process [0021] responsive to recommendation 308 being selected, one or more off-screen recommendations (in a portion of user interface 300 not in-view or visible to the user) may be (i) removed from the off-screen user interface portion, (ii) replaced with one or more new recommendations (e.g., based on the new media items represented by the new recommendations having characteristics similar to the selected media item represented by the selected recommendation 308), (iii) reordered or moved around on the off-screen user interface portion, (iv) or affected in other ways. Thus, for example, when the user scrolls or otherwise cause the current portion of the user interface that is on-screen to change (such that the current on-screen portion includes the portion of the user interface that was previously off-screen), the user may immediately see the updated recommendations of the previously -off-screen portion without necessarily having to see one or more of the old recommendations (e.g., that may not have been relevant to the faint paint concept). [0036], [0037] and receive, as a positive example, a user selection of a recommendation of a media item... identify, as a negative example, a recommendation of a media item that does not convey the new concept by virtue of not corresponding to a user selection [0019] updating may occur in real time or near-real time. [0020])
one or more operations performed by a first user within the interactive page during the viewing session, and  (a user selection of a recommendation of a media item that does convey the new concept may be received as a positive example [0047], a recommendation of a media item that does not convey the new concept may be identified as a negative example by virtue of it not corresponding to a user selection [0048] when recommendation 308 is selected, none of the on-screen recommendations (in the portion of user interface 300 shown in FIGS. 3E and 3F that is in-view or visible to the user)-including the selected recommendation-is removed from the on-screen user interface portion. [0034])
…
regenerating a second portion of the interactive page based on the… [first probability distribution], wherein the second portion of the interactive page includes a second set of items that have not been displayed during the viewing session; and displaying, during the viewing session and subsequent to regenerating the second portion of the interactive page, at least a part of the second portion of the interactive page and at least a part of the first portion of the interactive page. (responsive to recommendation 308 being selected, one or more off-screen recommendations (in a portion of user interface 300 not in-view or visible to the user) may be (i) removed from the off-screen user interface portion, (ii) replaced with one or more new recommendations (e.g., based on the new media items represented by the new recommendations having characteristics similar to the selected media item represented by the selected recommendation 308), (iii) reordered or moved around on the off-screen user interface portion, (iv) or affected in other ways. Thus, for example, when the user scrolls or otherwise cause the current portion of the user interface that is on-screen to change (such that the current on-screen portion includes the portion of the user interface that was previously off-screen), the user may immediately see the updated recommendations of the previously -off-screen portion without necessarily having to see one or more of the old recommendations (e.g., that may not have been relevant to the faint paint concept). [0036], [0037] and receive, as a positive example, a user selection of a recommendation of a media item... identify, as a negative example, a recommendation of a media item that does not convey the new concept by virtue of not corresponding to a user selection [0019] updating may occur in real time or near-real time. [0020])

Given the suggestions of Jimenez, and that Jimenez teaches other and further embodiments of the invention may be devised without departing from the basic scope thereof (Jimenez [0070]), it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the second set of items, the regenerating a second portion of the interactive page based on the plurality of probability distributions and displaying, subsequent to regenerating the second portion of the interactive page, at least a part of the second portion of the interactive page, of Jimenez, to include, wherein the second portion of the interactive page includes a second set of items that have not been displayed during the viewing session; and displaying, during the viewing session and subsequent to regenerating the second portion of the interactive page, at least a part of the second portion of the interactive page and at least a part of the first portion of the interactive page, as taught by Rogers.

One would have been motivated to make such a modification to quickly learn the user's preferences in order to teach the system about the user's interests, perspectives, personal life, and/or other information relevant to the user. (Rogers [0005]), it does not necessarily preclude the user from seeing what has been selected, preclude the user from unselecting the selected recommendation, etc. (Rogers [0034]), to provide a user with updated recommendations such that (i) the updated recommendations provided during a current session and (ii) are based on the user's selection of presented recommendations during the same session and to provide a user with updated recommendations of items potentially relevant to a concept (e.g., a new concept to be learned, a concept to be updated, etc.) such that (i) the updated recommendations provided during a current session and (ii) are based on the user's selection of presented recommendations during the same session [0003])

Regarding Claim 2, the rejection of Claim 1 is incorporated.
Jimenez, as modified, teaches:
wherein the second set of items includes a first item and a second item, (The group-based sorting component 110 could conduct a similar analysis for the other categories of content on the content server, and a respective predicted interest value could be calculated for each of the other categories. The group-based sorting component 110 could then render an interface for the user that includes some number of content categories, and could order these categories based on the predicted interest values calculated for each of the categories [0051] e.g., FIG. 3 Genre A, Genre B and Top 10 are displayed, but Genre C and other categories are not displayed.)
the first probability distribution is further computed based on one or more model parameters that include a first item probability distribution for the first item over the set of interests and a second item probability distribution for the second item over the set of interests, (the group-based sorting component 110 could calculate a predicted interest value for the user for each category of content on the content server, based on the user's browsing history and the preference data for the preference group to which the user is assigned. The group-based sorting component 110 could then position the categories (or a subset of the categories) within the user interface, based on the calculated predicted interest values. [0065] embodiments could apply a clustering algorithm to all of the users of the content server that divides the plurality of users into a plurality of groups. Generally, the clustering algorithm is adapted to place users with similar interests into the same preference group. For instance, the clustering algorithm could partition the users into groups based on each user's previous selections of content items [0023], Embodiments may take other factors into account as well in calculating the interest values for each of the groups. For example, the clustering algorithm could consider one or more confounding factors. Examples of such compounding [sic.] factors could include, for instance, the popularity of movies in the category, a distance (e.g., in terms of similarity) to the group's users' rental history, positional bias (e.g., how predominant a position within the interface content items were positioned, when they were previously selected), and so on [0026] Embodiments may also monitor a user's interactions with the initial interface and could detect selections made by the user. That is, logic on the content server could determine when the user selects a content item for playback and could record the category to which the selected content item belongs. This selection data may then be used for generating subsequent user interfaces for the user [0027] e.g. assume that a user likes to follow the movies directed by a particular director, and the content server includes a movie directed by this director classified into the "Westerns" category. Although the user may be unlikely to play the content item if the content item was presented as part of a "Westerns" category, and the logic on the content server may maintain a low interest value for the user with regard to the "Westerns" category (i.e., indicating that the user is not very interested in this category), the user may be very interested in the content item if the content item is presented as part of a "More movies directed by the particular director" content selection algorithm. In such an example, if the logic on the content server detects that the user has selected this content item when the content item was presented using the content selection algorithm, the logic could adjust the user's interest value in the content selection algorithm accordingly. For instance, the logic could increase the user's interest value in the content selection algorithm (i.e., indicating that the user is more interested in the content selection algorithm) based on this selection, and could increase the interest value by a substantial amount because of the user's low interest value in the "Westerns" category. [0031])
and regenerating the second portion of the interactive page comprises: computing a first selection likelihood based on the second probability distribution and the first item probability distribution; computing a second selection likelihood based on the second probability distribution and the second item probability distribution; and (the group-based sorting component 110 detects a user selection of a content item within the interface... the group-based sorting component 110 then determines a playback probability for the selected content item with respect to the user (block 615). Generally, the playback probability reflects an estimation by the group-based sorting component 110 of how likely the user is to select the selected content item, based on the user's historical browsing data and assigned preference group [0066], determines a weight to apply to the user's selection, based on the calculated playback probability for the selected content item... by weighting the user's selections, the group-based sorting component 110 can make a greater adjustment to the predicted interest values calculated for the user, when the user selects a content item that the group-based sorting component 110 had estimated the user was unlikely to select. [0067], the group-based sorting component 110 also determines whether the user's current preference group assignment is still accurate [0069], the group-based sorting component 110 also determines whether the user's preference group assignment is still appropriate, after the user's content item selection... the group-based sorting component 110 is configured to periodically recalculate the preference groups for users of the content server… after each content selection by the user. [0064], The group-based sorting component 110 could then use the preference data from the assigned interest group, together with the historical browsing data for the user, to select and order the categories of content items presented to the user in the interface for the content server. [0050] and The group-based sorting component 110 could then render an interface for the user that includes some number of content categories, and could order these categories based on the predicted interest values calculated for each of the categories [0051] and the group-based sorting component 110 may adapt the interface over time, based on the user's browsing history. That is, the ordering of the categories within the interface (or even the categories included on the interface) may change to reflect the changes in the browsing history data. [0056])
if the first selection likelihood is higher than the second selection likelihood, then including the first item at a first location within the second portion of the interactive page and the second item at a second location within the second portion of the interactive page, wherein the first location is associated with a higher visibility than the second location; or if the first selection likelihood is not higher than the second selection likelihood, then including the second item at the first location and the first item at the second location. (generate an updated interface based on the user's preference group assignment and weighted browsing history data, in which various categories of content are positioned such that categories estimated to be of more interest to the user are located in more predominant areas of the interface, and categories estimated to be of less interest are located in less predominant areas. [0068])

Regarding Claim 3, the rejection of Claim 1 is incorporated.
Jimenez, as modified, teaches
wherein each item included in the second set of items comprises information about a video asset or (the group-based sorting component 110 could calculate a predicted interest value for the user for each category of content on the content server, based on the user's browsing history and the preference data for the preference group to which the user is assigned [0065] media content 112 include, without limitation, video content, audio content, image content and computer gaming content [0037])
a row of information about a plurality of video assets. (See FIG. 3, categories of content items are in rows [0053],-[0055])

Regarding Claim 5, the rejection of Claim 1 is incorporated.
Jimenez, as modified, teaches:
further comprising, prior to displaying the first portion of the interactive page: (See FIG. 5, step 510 is performed before the user interface is presented to the user in step 515, where the group-based sorting component 110 generates a user interface for a user based on the user's historical browsing data and preference group assignment [0062])
computing a probability distribution for the first user over the first set of items based on (See FIG. 4, the group-based sorting component 110 could determine preference data and correlational data for each of the preference groups [0062] the content server may have data characterizing previous selections made by the user within various content categories on the content server. In such cases, the content server could generate an initial interface for the user that includes content items likely to be of interest to the user, based on the user's previous selections on the content server [0022], the clustering algorithm could partition the users into groups based on each user's previous selections of content items... the clustering algorithm could partition the users into groups based on each user's previous selection of content categories [0023] The historical browsing data could include, for example, previous content items the user has watched on the content server or previous ratings the user has given for content items on the content server. More generally, it is contemplated that the historical browsing data can include any data related to the user's interactions with the content server. [0049] the group-based sorting component 110 could use the user's historical browsing data and preference group assignment to calculate a predicted interest value for the various categories of content on the content server. [0063] clustering algorithm could then create the groups, and each group could have a respective interest value for each of the various content categories as well as correlation data between various categories and other content categories [0025], take other factors into account as well in calculating the interest values for each of the groups. For example, the clustering algorithm could consider one or more confounding factors. Examples of such compounding factors could include, for instance, the popularity of movies in
the category, a distance (e.g., in terms of similarity) to the group's users  rental history, positional bias (e.g., how predominant a position within the interface content items were positioned, when they were previously selected), and so on [0026])
one or more model parameters and (group-based sorting component 110 [0057], prediction model [0058] the group-based sorting component 110 could use the user's historical browsing data and preference group assignment to calculate a predicted interest value for the various categories of content on the content server. The group-based sorting component 110 could then generate the interface for the user, in which categories with a higher predicted interest value (i.e., categories predicted to be of more interest to the user) are placed in a more predominant area of the interface than categories with lower predicted interest values [0063], monitors user selections of media content in a content streaming environment…. The group-based sorting component 110 then determines a preference metric for each user, with respect to each of a plurality of categories [0059])
user data that is associated with the first user; and (the group-based sorting component 110 could calculate the preference metric based on the user's personal browsing history, including which content items the user has watched previously, which content items the user has rated previously, and how the user rated various content items across various categories [0059])
generating the interactive page based on the probability distribution for the first user over the first set of items. (where the group-based sorting component 110 generates a user interface for a user based on the user's historical browsing data and preference group assignment [0062] The group-based sorting component 110 could then generate the interface for the user, in which categories with a higher predicted interest value (i.e., categories predicted to be of more interest to the user) are placed in a more predominant area of the interface than categories with lower predicted interest\ values. [0063], e.g. in this example, the group-based sorting component 110 has determined that the user is most likely to be interested in content from the category 302, followed by content from the category 306, and then followed by content from the category 308... sorted in a top-to-bottom descending order based on their respective predicted interest values...where the category with the highest predicted interest value for the user is positioned in the most predominant portion of the interface (e.g., the top-left corner) and the category with the lowest predicted interest value is positioned in the least predominant portion of the interface (e.g., the bottom-right corner). [0055])

Regarding Claim 6, the rejection of Claim 5 is incorporated.
Jimenez, as modified, teaches:
further comprising, prior to initiating the viewing session, setting a probability distribution for the viewing session equal to a probability distribution for the first user. (See FIG. 5, step 510 is performed before the user interface is presented to the user in step 515, where the group-based sorting component 110 generates a user interface for a user based on the user's historical browsing data and preference group assignment [0062] use the user's historical browsing data and preference group assignment to calculate a predicted interest value for the various categories of content on the content server. The group-based sorting component 110 could then generate the interface for the user, in which categories with a higher predicted interest value (i.e., categories predicted to be of more interest to the user) are placed in a more predominant area of the interface than categories with lower predicted interest values [0063])

Regarding Claim 7, the rejection of Claim 5 is incorporated.
Jimenez, as modified, teaches:
further comprising: adding the one or more operations performed by the first user to a set of training data; (The system memory 212 stores a weight learning sorting component 110 that is configured to sort a plurality of content items based on relevancy of the content items to a particular user [0043] determine when the user makes a selection from the initial interface. Upon detecting the selection, the group-based sorting component 110 could generate a weighted impact value for the selection [0045] browsing data can include any data related to the user's interactions with the content server [0049], Upon detecting a selection of a content item within the interface, the group-based sorting component 110 updates the browsing history data for the user [0064] The group-based sorting component 110 then determines a weight to apply to the user's selection, based on the calculated playback probability for the selected content item... by weighting the user's selections, the group-based sorting component 110 can make a greater adjustment to the predicted interest values calculated for the user, when the user selects a content item that the group-based sorting component 110 had estimated the user was unlikely to select. [0067], The group-based sorting component 110 then generates an updated user interface for the user, taking the weighted selection into account [0068])
performing one or more machine learning operations based on the set of training data to generate one or more new model parameters that are included in a new machine learning model; and generating a new interactive page based on the new machine learning model and user data that is associated with a second user. (the group-based sorting component 110 is configured to dynamically determine the number of groups to use. For example, the group-based sorting component 110 could be configured to generate a new group whenever particular conditions are met (e.g., a minimum number of users would be assigned to the group, the group is sufficiently distinct from other existing groups, etc.). Thus, in such an embodiment, the number of groups (as well as the content interests assigned to each group) may vary across different sets of users [0044] generate an updated interface for the user that includes a second plurality of selectable elements, based on the first preference group to which the user is assigned and the updated interests data for the user [0045])

Regarding Claim 8, the rejection of Claim 1 is incorporated.
Jimenez, as modified, teaches:
wherein the first probability distribution is computed via an expectation-maximization algorithm. (adjust the interest value calculated for a particular user for a given content item, by the calculated interest value for the particular user for the content item's category (or content selection algorithm). For example, the logic could calculate an adjusted interest value for the particular user and the given content item by taking the product of the user's estimated interest value for the given content item and the user's estimated interest value for the content item's category. By weighting down the significance of a given selection event (e.g., the user selecting the given content item on the content server for streaming playback) where the user's estimated interest value for the given content item is high, embodiments can isolate playback events that are maximally informative of the user's preferences for the various content categories (or content selection algorithms). [0030])

Regarding Claim 9, Jimenez teaches:
A non-transitory computer-readable storage medium including instructions that, (a system memory and a group-based sorting component [0041])
when executed by a processor, cause the processor to perform the steps of: (a central processing unit retrieves and executes programming instructions stored in the system memory [0041])

The remaining limitations are substantially the same as steps performed in the method of  Claim 1 and are therefore rejected under the same rationale as above.

Regarding Claim 10, the rejection of Claim 9 is incorporated.
Jimenez, as modified, teaches
wherein the second portion of the interactive page includes a first item and a second item, (The group-based sorting component 110 could conduct a similar analysis for the other categories of content on the content server, and a respective predicted interest value could be calculated for each of the other categories. The group-based sorting component 110 could then render an interface for the user that includes some number of content categories, and could order these categories based on the predicted interest values calculated for each of the categories [0051] e.g., FIG. 3 Genre A, Genre B and Top 10 are displayed, but Genre C and other categories are not displayed.)
and regenerating the second portion of the interactive page comprises: (the group-based sorting component 110 detects a user selection of a content item within the interface... the group-based sorting component 110 then determines a playback probability for the selected content item with respect to the user (block 615). Generally, the playback probability reflects an estimation by the group-based sorting component 110 of how likely the user is to select the selected content item, based on the user's historical browsing data and assigned preference group [0066], determines a weight to apply to the user's selection, based on the calculated playback probability for the selected content item... by weighting the user's selections, the group-based sorting component 110 can make a greater adjustment to the predicted interest values calculated for the user, when the user selects a content item that the group-based sorting component 110 had estimated the user was unlikely to select. [0067], the group-based sorting component 110 also determines whether the user's current preference group assignment is still accurate [0069], the group-based sorting component 110 also determines whether the user's preference group assignment is still appropriate, after the user's content item selection... the group-based sorting component 110 is configured to periodically recalculate the preference groups for users of the content server… after each content selection by the user. [0064], The group-based sorting component 110 could then use the preference data from the assigned interest group, together with the historical browsing data for the user, to select and order the categories of content items presented to the user in the interface for the content server. [0050] and The group-based sorting component 110 could then render an interface for the user that includes some number of content categories, and could order these categories based on the predicted interest values calculated for each of the categories [0051] and the group-based sorting component 110 may adapt the interface over time, based on the user's browsing history. That is, the ordering of the categories within the interface (or even the categories included on the interface) may change to reflect the changes in the browsing history data. [0056])
if a first selection likelihood that is associated with the first item is higher than a second selection likelihood that is associated with the second item, then including the first item at a first location within the second portion of the interactive page and the second item at a second location within the second portion of the interactive page, wherein the first location is associated with a higher visibility than the second location, wherein the first selection likelihood and the second selection likelihood are computed based on the first probability distribution and the second probability distribution; or if the first selection likelihood is not higher than the second selection likelihood, then including the second item at the first location and the first item at the second location. (generate an updated interface based on the user's preference group assignment and weighted browsing history data, in which various categories of content are positioned such that categories estimated to be of more interest to the user are located in more predominant areas of the interface, and categories estimated to be of less interest are located in less predominant areas. [0068] the group-based sorting component 110 detects a user selection of a content item within the interface... the group-based sorting component 110 then determines a playback probability for the selected content item with respect to the user (block 615). Generally, the playback probability reflects an estimation by the group-based sorting component 110 of how likely the user is to select the selected content item, based on the user's historical browsing data and assigned preference group [0066], determines a weight to apply to the user's selection, based on the calculated playback probability for the selected content item... by weighting the user's selections, the group-based sorting component 110 can make a greater adjustment to the predicted interest values calculated for the user, when the user selects a content item that the group-based sorting component 110 had estimated the user was unlikely to select. [0067], the group-based sorting component 110 also determines whether the user's current preference group assignment is still accurate [0069], the group-based sorting component 110 also determines whether the user's preference group assignment is still appropriate, after the user's content item selection... the group-based sorting component 110 is configured to periodically recalculate the preference groups for users of the content server… after each content selection by the user. [0064], The group-based sorting component 110 could then use the preference data from the assigned interest group, together with the historical browsing data for the user, to select and order the categories of content items presented to the user in the interface for the content server. [0050] and The group-based sorting component 110 could then render an interface for the user that includes some number of content categories, and could order these categories based on the predicted interest values calculated for each of the categories [0051] and the group-based sorting component 110 may adapt the interface over time, based on the user's browsing history. That is, the ordering of the categories within the interface (or even the categories included on the interface) may change to reflect the changes in the browsing history data. [0056])

Regarding Claim 11, the rejection of Claim 9 is incorporated.
Jimenez, as modified, teaches:
wherein each item included in the second set of items comprises information about a video asset or (the group-based sorting component 110 could calculate a predicted interest value for the user for each category of content on the content server, based on the user's browsing history and the preference data for the preference group to which the user is assigned [0065] media content 112 include, without limitation, video content, audio content, image content and computer gaming content [0037])
a row of information about a plurality of video assets. (See FIG. 3, categories of content items are in rows [0053]-[0055])

Regarding Claim 13, the rejection of Claim 9 is incorporated.
Jimenez, as modified, teaches:
the steps further comprising, prior to displaying the first portion of the interactive page: (See FIG. 5, step 510 is performed before the user interface is presented to the user in step 515, where the group-based sorting component 110 generates a user interface for a user based on the user's historical browsing data and preference group assignment [0062])
computing a probability distribution for the first user over the first set of items based on  (See FIG. 4, the group-based sorting component 110 could determine preference data and correlational data for each of the preference groups [0062] the content server may have data characterizing previous selections made by the user within various content categories on the content server. In such cases, the content server could generate an initial interface for the user that includes content items likely to be of interest to the user, based on the user's previous selections on the content server [0022], the clustering algorithm could partition the users into groups based on each user's previous selections of content items... the clustering algorithm could partition the users into groups based on each user's previous selection of content categories [0023] The historical browsing data could include, for example, previous content items the user has watched on the content server or previous ratings the user has given for content items on the content server. More generally, it is contemplated that the historical browsing data can include any data related to the user's interactions with the content server. [0049] the group-based sorting component 110 could use the user's historical browsing data and preference group assignment to calculate a predicted interest value for the various categories of content on the content server. [0063] clustering algorithm could then create the groups, and each group could have a respective interest value for each of the various content categories as well as correlation data between various categories and other content categories [0025], take other factors into account as well in calculating the interest values for each of the groups. For example, the clustering algorithm could consider one or more confounding factors. Examples of such compounding factors could include, for instance, the popularity of movies in the category, a distance (e.g., in terms of similarity) to the group's users  rental history, positional bias (e.g., how predominant a position within the interface content items were positioned, when they were previously selected), and so on [0026])
one or more model parameters and (group-based sorting component 110 [0057], prediction model [0058] the group-based sorting component 110 could use the user's historical browsing data and preference group assignment to calculate a predicted interest value for the various categories of content on the content server. The group-based sorting component 110 could then generate the interface for the user, in which categories with a higher predicted interest value (i.e., categories predicted to be of more interest to the user) are placed in a more predominant area of the interface than categories with lower predicted interest values [0063], monitors user selections of media content in a content streaming environment…. The group-based sorting component 110 then determines a preference metric for each user, with respect to each of a plurality of categories [0059])
user data that is associated with the first user; and (the group-based sorting component 110 could calculate the preference metric based on the user's personal browsing history, including which content items the user has watched previously, which content items the user has rated previously, and how the user rated various content items across various categories [0059] Additionally, the group-based sorting component 110 could consider other data and metadata associated with the user. For instance, the group-based sorting component 110 could estimate the user's preferences based on one or more demographics to which the user belongs [0060])
generating the interactive page based on the probability distribution for the first user over the first set of items. (where the group-based sorting component 110 generates a user interface for a user based on the user's historical browsing data and preference group assignment [0062] The group-based sorting component 110 could then generate the interface for the user, in which categories with a higher predicted interest value (i.e., categories predicted to be of more interest to the user) are placed in a more predominant area of the interface than categories with lower predicted interest\ values. [0063], e.g. in this example, the group-based sorting component 110 has determined that the user is most likely to be interested in content from the category 302, followed by content from the category 306, and then followed by content from the category 308... sorted in a top-to-bottom descending order based on their respective predicted interest values...where the category with the highest predicted interest value for the user is positioned in the most predominant portion of the interface (e.g., the top-left corner) and the category with the lowest predicted interest value is positioned in the least predominant portion of the interface (e.g., the bottom-right corner). [0055])

Regarding Claim 14, the rejection of Claim 13 is incorporated.
Jimenez, as modified, teaches:
the steps further comprising, prior to initiating the first viewing session, setting a probability distribution for the viewing session equal to a probability distribution for the first user. (See FIG. 5, step 510 is performed before the user interface is presented to the user in step 515, where the group-based sorting component 110 generates a user interface for a user based on the user's historical browsing data and preference group assignment [0062] use the user's historical browsing data and preference group assignment to calculate a predicted interest value for the various categories of content on the content server. The group-based sorting component 110 could then generate the interface for the user, in which categories with a higher predicted interest value (i.e., categories predicted to be of more interest to the user) are placed in a more predominant area of the interface than categories with lower predicted interest values [0063])

Regarding Claim 15, the rejection of Claim 9 is incorporated.
Jimenez, as modified, teaches:
the steps further comprising performing one or more machine learning operations on an untrained machine learning model to (The system memory 212 stores a weight learning sorting component 110 that is configured to sort a plurality of content items based on relevancy of the content items to a particular user [0043])
generate the set of interests and one or more model parameters that are included in a trained machine learning model. (the group-based sorting component 110 is configured to dynamically determine the number of groups to use. For example, the group-based sorting component 110 could be configured to generate a new group whenever particular conditions are met (e.g., a minimum number of users would be assigned to the group, the group is sufficiently distinct from other existing groups, etc.). Thus, in such an embodiment, the number of groups (as well as the content interests assigned to each group) may vary across different sets of users [0044] generate an updated interface for the user that includes a second plurality of selectable elements, based on the first preference group to which the user is assigned and the updated interests data for the user [0045])

Rogers also teaches:
the steps further comprising performing one or more machine learning operations on an untrained machine learning model to generate the set of interests and one or more model parameters that are included in a trained machine learning model. (machine learning… Some implementations may utilize neural networks for such learning, while some may not be dependent on neural networks [0004] teach the system about the user's interests [0005], The concept categories may include one or more of recently created... interests... By way of non-limiting example, a concept may include one or more of...  an idea of what a user is interested in, and/or other concepts. [0015], new concept component 112 may automatically determine whether a new concept has been satisfactorily learned based on a breached threshold of positive examples and/or negative examples. [0022], recommendations may be determined based on machine learning, search interactions, sharing behavior, interactions with the user interface, and/or other techniques for identifying media items that potentially convey a desired concept. A recommendation may be referred to as a recommend and/or a suggestion [0018])

Therefore, combining Jimenez and Rogers would meet the claim limitations for the same reasons as set forth in Claim 9.

Regarding Claim 16, the rejection of Claim 9 is incorporated.
Jimenez, as modified, teaches
wherein the first probability distribution is computed via an expectation-maximization algorithm. (adjust the interest value calculated for a particular user for a given content item, by the calculated interest value for the particular user for the content item's category (or content selection algorithm). For example, the logic could calculate an adjusted interest value for the particular user and the given content item by taking the product of the user's estimated interest value for the given content item and the user's estimated interest value for the content item's category. By weighting down the significance of a given selection event (e.g., the user selecting the given content item on the content server for streaming playback) where the user's estimated interest value for the given content item is high, embodiments can isolate playback events that are maximally informative of the user's preferences for the various content categories (or content selection algorithms). [0030])

Regarding Claim 17, Jimenez teaches:
A system comprising: (See FIG.s 1 and 2)
a memory storing instructions associated with an optimization engine; and (a system memory and a group-based sorting component [0041])
a processor that is coupled to the memory and, when executing the instructions, is configured to: (a central processing unit retrieves and executes programming instructions stored in the system memory [0041])
compute a plurality of probability distributions over a set of interests, wherein computing the plurality of probability distributions comprises: (the group-based sorting component 110 could use the user's historical browsing data and preference group assignment to calculate a predicted interest value for the various categories of content on the content server. [0063]  the group-based sorting component 110 could calculate a predicted interest value for the user for each category of content on the content server, based on the user's browsing history and the preference data for the preference group to which the user is assigned. The group-based sorting component 110 could then position the categories (or a subset of the categories) within the user interface, based on the calculated predicted interest values [0065] determines a weight to apply to the user's selection, based on the calculated playback probability for the selected content item… by weighting the user's selections, the group-based sorting component 110 can make a greater adjustment to the predicted interest values calculated for the user, when the user selects a content item that the group-based sorting component 110 had estimated the user was unlikely to select. [0067] clustering algorithm could then create the groups, and each group could have a respective interest value for each of the various content categories as well as correlation data between various categories and other content categories [0025], take other factors into account as well in calculating the interest values for each of the groups. For example, the clustering algorithm could consider one or more confounding factors. Examples of such compounding factors could include, for instance, the popularity of movies in the category, a distance (e.g., in terms of similarity) to the group's users  rental history, positional bias (e.g., how predominant a position within the interface content items were positioned, when they were previously selected), and so on [0026])
wherein the plurality of probability distributions includes a first probability distribution over the set of interests and (the group-based sorting component 110 monitors selections by the user within the presented interface (block 520. Upon detecting a selection of a content item within the interface, the group-based sorting component 110 updates the browsing history data for the user [0064], the group-based sorting component 110 could calculate a predicted interest value for the user for each category of content on the content server, based on the user's browsing history [0065] determines a weight to apply to the user's selection, based on the calculated playback probability for the selected content item… by weighting the user's selections, the group-based sorting component 110 can make a greater adjustment to the predicted interest values calculated for the user, when the user selects a content item that the group-based sorting component 110 had estimated the user was unlikely to select. [0067] when the user makes a selection from the initial interface. Upon detecting the selection, the group-based sorting component 110 could generate a weighted impact value for the selection. The weighted impact value generally reflects how much influence the selection will have on the interests data the group-based sorting component 110 maintains for the user [0045]; e.g., if the logic on the content server detects that the user has selected this content item when the content item was presented using the content selection algorithm, the logic could adjust the user's interest value in the content selection algorithm accordingly. For instance, the logic could increase the user's interest value in the content selection algorithm (i.e., indicating that the user is more interested in the content selection algorithm) based on this selection, and could increase the interest value by a substantial amount because of the user's low interest value in the "Westerns" category [0031], logic on the content server could calculate an estimated interest value approximating the user's interest in a selected content item, and could use this estimated interest value to determine how influential the selection of the content item should be on the interest values for categories (and/or content selection algorithms) maintained on the content server for the user... in the situation where the content server predicted the user would be interested in a particular content item (or a particular category or classification of content associated with the content item) and user then selects the content item from the interface, the content server could determine that its estimation of the user's interests was correct and that the user's selection should have little impact on the content server's interest data for the user (e.g., the estimated interest value for the user relating to the category the content item belongs to). As such, the content server could update its maintained preferences data for the user, increasing the value(s) characterizing the user's interest in the select item's category (e.g., "Action/Adventure" movies) by a relatively small amount [0032], On the other hand, if the content server predicted that the user would not be interested in the selected content item (i.e., based on a lower estimated interest value for the user with respect to the selected content item), the user's selection of that content item may indicate that the content server's estimation of the user's interests is incorrect. As such, in this scenario, the content server could consider the user's selection to be more influential towards the preference data maintained for the user on the content server [0033] the content server could be configured to determine a user's estimated interest in each category of content (or algorithm for selecting content items) used by the content server, [0034])
a second probability distribution over the set of interests, and (the group-based sorting component 110 could use the... preference group assignment to calculate a predicted interest value for the various categories of content on the content server. [0063] clustering algorithm could then create the groups, and each group could have a respective interest value for each of the various content categories as well as correlation data between various categories and other content categories [0025], take other factors into account as well in calculating the interest values for each of the groups. For example, the clustering algorithm could consider one or more confounding factors. Examples of such compounding factors could include, for instance, the popularity of movies in the category, a distance (e.g., in terms of similarity) to the group's users  rental history, positional bias (e.g., how predominant a position within the interface content items were positioned, when they were previously selected), and so on [0026] the interests groups can be used to estimate how interested users are in various categories of content... the group-based sorting component 110 could retrieve preference data associated with the particular interest group. The preference data could specify, for instance, a predicted interest value for each category (and sub-category) of content on the content server. Additionally, the preference data can include correlational data that is indicative of relationships between the various content categories on the content server with respect to a particular set of users [0048])
computing the plurality of probability distributions comprises: (the group-based sorting component 110 could use the user's historical browsing data and preference group assignment to calculate a predicted interest value for the various categories of content on the content server. [0063]  the group-based sorting component 110 could calculate a predicted interest value for the user for each category of content on the content server, based on the user's browsing history and the preference data for the preference group to which the user is assigned. The group-based sorting component 110 could then position the categories (or a subset of the categories) within the user interface, based on the calculated predicted interest values [0065] determines a weight to apply to the user's selection, based on the calculated playback probability for the selected content item… by weighting the user's selections, the group-based sorting component 110 can make a greater adjustment to the predicted interest values calculated for the user, when the user selects a content item that the group-based sorting component 110 had estimated the user was unlikely to select. [0067] clustering algorithm could then create the groups, and each group could have a respective interest value for each of the various content categories as well as correlation data between various categories and other content categories [0025], take other factors into account as well in calculating the interest values for each of the groups. For example, the clustering algorithm could consider one or more confounding factors. Examples of such compounding factors could include, for instance, the popularity of movies in the category, a distance (e.g., in terms of similarity) to the group's users  rental history, positional bias (e.g., how predominant a position within the interface content items were positioned, when they were previously selected), and so on [0026])
computing the first probability distribution based on data associated with one or more operations performed by a first user within an interactive page during a viewing session; and (the group-based sorting component 110 monitors selections by the user within the presented interface (block 520. Upon detecting a selection of a content item within the interface, the group-based sorting component 110 updates the browsing history data for the user [0064], the group-based sorting component 110 could calculate a predicted interest value for the user for each category of content on the content server, based on the user's browsing history [0065] determines a weight to apply to the user's selection, based on the calculated playback probability for the selected content item… by weighting the user's selections, the group-based sorting component 110 can make a greater adjustment to the predicted interest values calculated for the user, when the user selects a content item that the group-based sorting component 110 had estimated the user was unlikely to select. [0067] when the user makes a selection from the initial interface. Upon detecting the selection, the group-based sorting component 110 could generate a weighted impact value for the selection. The weighted impact value generally reflects how much influence the selection will have on the interests data the group-based sorting component 110 maintains for the user [0045]; e.g., if the logic on the content server detects that the user has selected this content item when the content item was presented using the content selection algorithm, the logic could adjust the user's interest value in the content selection algorithm accordingly. For instance, the logic could increase the user's interest value in the content selection algorithm (i.e., indicating that the user is more interested in the content selection algorithm) based on this selection, and could increase the interest value by a substantial amount because of the user's low interest value in the "Westerns" category [0031], logic on the content server could calculate an estimated interest value approximating the user's interest in a selected content item, and could use this estimated interest value to determine how influential the selection of the content item should be on the interest values for categories (and/or content selection algorithms) maintained on the content server for the user... in the situation where the content server predicted the user would be interested in a particular content item (or a particular category or classification of content associated with the content item) and user then selects the content item from the interface, the content server could determine that its estimation of the user's interests was correct and that the user's selection should have little impact on the content server's interest data for the user (e.g., the estimated interest value for the user relating to the category the content item belongs to). As such, the content server could update its maintained preferences data for the user, increasing the value(s) characterizing the user's interest in the select item's category (e.g., "Action/Adventure" movies) by a relatively small amount [0032], On the other hand, if the content server predicted that the user would not be interested in the selected content item (i.e., based on a lower estimated interest value for the user with respect to the selected content item), the user's selection of that content item may indicate that the content server's estimation of the user's interests is incorrect. As such, in this scenario, the content server could consider the user's selection to be more influential towards the preference data maintained for the user on the content server [0033] the content server could be configured to determine a user's estimated interest in each category of content (or algorithm for selecting content items) used by the content server, [0034])
computing the second probability distribution based on data that is not associated with operations performed by the first user during the viewing session, (the group-based sorting component 110 could use the... preference group assignment to calculate a predicted interest value for the various categories of content on the content server. [0063] clustering algorithm could then create the groups, and each group could have a respective interest value for each of the various content categories as well as correlation data between various categories and other content categories [0025], take other factors into account as well in calculating the interest values for each of the groups. For example, the clustering algorithm could consider one or more confounding factors. Examples of such compounding factors could include, for instance, the popularity of movies in the category, a distance (e.g., in terms of similarity) to the group's users  rental history, positional bias (e.g., how predominant a position within the interface content items were positioned, when they were previously selected), and so on [0026] the interests groups can be used to estimate how interested users are in various categories of content... the group-based sorting component 110 could retrieve preference data associated with the particular interest group. The preference data could specify, for instance, a predicted interest value for each category (and sub-category) of content on the content server. Additionally, the preference data can include correlational data that is indicative of relationships between the various content categories on the content server with respect to a particular set of users [0048])
regenerate a first portion of the interactive page based on the plurality of probability distributions, (The group-based sorting component 110 then generates an updated user interface for the user, taking the weighted selection into account (block 625). For example, the group-based sorting component 110 could generate an updated interface based on the user's preference group assignment and weighted browsing history data, in which various categories of content are positioned such that categories estimated to be of more interest to the user are located in more predominant areas of the interface, and categories estimated to be of less interest are located in less predominant areas. [0068] generates an updated user interface for the user, based on the updated group assignment and browsing history for the user (block 540). For example, the group-based sorting component 110 could calculate a predicted interest value for the user for each category of content on the content server, based on the user's browsing history and the preference data for the preference group to which the user is assigned. The group-based sorting component 110 could then position the categories (or a subset of the categories) within the user interface, based on the calculated predicted interest values [0065])
wherein the first portion of the interactive page includes a set of items…, and (the user repeatedly selects content items from categories that do not match up with the first preference group's browsing patterns, the group-based sorting component 110 could re-assign the user to a second preference group that better matches the user's browsing patterns [0064] the group-based sorting component 110 may adapt the interface over time, based on the user's browsing history... assume that the user for which the interface shown in the screenshot 300 was generated begins watching a substantial number of "Top 10" content items... Additionally, assume that the correlational data for the group to which the user is assigned indicates that users in this group who enjoy content from the "Top 10" category, are also likely to be interested in content from "Genre C", the group-based sorting component 110 could generate the subsequent interfaces to also include the "Genre C" category. [0056])
display… subsequent to regenerating the first portion of the interactive page, at least a part of the first portion of the interactive page… (generate an updated interface based on the user's preference group assignment and weighted browsing history data, in which various categories of content are positioned such that categories estimated to be of more interest to the user are located in more predominant areas of the interface, and categories estimated to be of less interest are located in less predominant areas. [0068], generates an updated user interface for the user, based on the updated group assignment and browsing history for the user (block 540)... The group-based sorting  component 110 could then position the categories (or a subset of the categories) within the user interface, based on the calculated predicted interest values… the interface is generated [0065])
As shown above, Jimenez teaches wherein the first portion of the interactive page includes a set of items, and Jimenez suggests:
a set of items that have not been previously displayed during the viewing session. (emphasis added) (the user repeatedly selects content items from categories that do not match up with the first preference group's browsing patterns, the group-based sorting component 110 could re-assign the user to a second preference group that better matches the user's browsing patterns [0064] e.g., FIG. 3 Genre A, Genre B and Top 10 are displayed, but Genre C and other categories are not displayed; assume that the group-based sorting component 110 has calculated predicted interest values for each of the categories of content available on the content server and with respect to a particular user, based on a preference group to which the particular user is assigned and further based on the user's personal browsing history. Additionally, assume that, in this example, the group-based sorting component 110 is configured to sort the categories within the interface in a top-to-bottom descending order, based on the respective predicted interest values for the categories [0054], the group-based sorting component 110 may adapt the interface over time, based on the user's browsing history... assume that the user for which the interface shown in the screenshot 300 was generated begins watching a substantial number of "Top 10" content items... Additionally, assume that the correlational data for the group to which the user is assigned indicates that users in this group who enjoy content from the "Top 10" category, are also likely to be interested in content from "Genre C", the group-based sorting component 110 could generate the subsequent interfaces to also include the "Genre C" category. [0056])
Furthermore, Jimenez teaches that the group-based sorting component may adapt the interface over time, based on the user's browsing history and could then position the categories (or a subset of the categories) within the user interface, based on the calculated predicted interest values and the interface is generated, which suggests, but may not explicitly disclose:
displaying, during the viewing session and subsequent to regenerating the first portion of the interactive page, at least a part of the first portion of the interactive page and… (emphasis added)

Finally, Jimenez may not explicitly disclose:
displaying, during the viewing session and subsequent to regenerating the first portion of the interactive page, at least a part of the first portion of the interactive page and at least a part of a second portion of the interactive page. (emphasis added)

Rogers teaches:
computing… [a] first probability distribution [over a set of interests] based on data associated with (learning user preferences via real-time recommendations of media items based on positive examples identified by user selections and negative examples identified by lack of user selections [0040] recommendations may be determined based on machine learning, search interactions, sharing behavior, interactions with the user interface, and/or other techniques for identifying media items that potentially convey a desired concept [0018] updating of recommendations may be an iterative process [0021] responsive to recommendation 308 being selected, one or more off-screen recommendations (in a portion of user interface 300 not in-view or visible to the user) may be (i) removed from the off-screen user interface portion, (ii) replaced with one or more new recommendations (e.g., based on the new media items represented by the new recommendations having characteristics similar to the selected media item represented by the selected recommendation 308), (iii) reordered or moved around on the off-screen user interface portion, (iv) or affected in other ways. Thus, for example, when the user scrolls or otherwise cause the current portion of the user interface that is on-screen to change (such that the current on-screen portion includes the portion of the user interface that was previously off-screen), the user may immediately see the updated recommendations of the previously -off-screen portion without necessarily having to see one or more of the old recommendations (e.g., that may not have been relevant to the faint paint concept). [0036], [0037] and receive, as a positive example, a user selection of a recommendation of a media item... identify, as a negative example, a recommendation of a media item that does not convey the new concept by virtue of not corresponding to a user selection [0019] updating may occur in real time or near-real time. [0020])
one or more operations performed by a first user within an interactive page during a viewing session; and (a user selection of a recommendation of a media item that does convey the new concept may be received as a positive example [0047], a recommendation of a media item that does not convey the new concept may be identified as a negative example by virtue of it not corresponding to a user selection [0048] when recommendation 308 is selected, none of the on-screen recommendations (in the portion of user interface 300 shown in FIGS. 3E and 3F that is in-view or visible to the user)-including the selected recommendation-is removed from the on-screen user interface portion. [0034])
…
regenerate a first portion of the interactive page based on the… [first probability distribution], and display, during the viewing session and subsequent to regenerating the first portion of the interactive page, at least a part of the first portion of the interactive page and at least a part of a second portion of the interactive page. (responsive to recommendation 308 being selected, one or more off-screen recommendations (in a portion of user interface 300 not in-view or visible to the user) may be (i) removed from the off-screen user interface portion, (ii) replaced with one or more new recommendations (e.g., based on the new media items represented by the new recommendations having characteristics similar to the selected media item represented by the selected recommendation 308), (iii) reordered or moved around on the off-screen user interface portion, (iv) or affected in other ways. Thus, for example, when the user scrolls or otherwise cause the current portion of the user interface that is on-screen to change (such that the current on-screen portion includes the portion of the user interface that was previously off-screen), the user may immediately see the updated recommendations of the previously -off-screen portion without necessarily having to see one or more of the old recommendations (e.g., that may not have been relevant to the faint paint concept). [0036], [0037] and receive, as a positive example, a user selection of a recommendation of a media item... identify, as a negative example, a recommendation of a media item that does not convey the new concept by virtue of not corresponding to a user selection [0019] updating may occur in real time or near-real time. [0020])

Given the suggestions of Jimenez, and that Jimenez teaches other and further embodiments of the invention may be devised without departing from the basic scope thereof (Jimenez [0070]), it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the set of items, the regenerating a first portion of the interactive page based on the plurality of probability distributions, and displaying, subsequent to regenerating the first portion of the interactive page, at least a part of the first portion of the interactive page, of Jimenez, to include, wherein the first portion of the interactive page includes a set of items that have not previously been displayed during the viewing session, and display, during the viewing session and subsequent to regenerating the first portion of the interactive page, at least a part of the first portion of the interactive page and at least a part of a second portion of the interactive page, as taught by Rogers.

One would have been motivated to make such a modification to quickly learn the user's preferences in order to teach the system about the user's interests, perspectives, personal life, and/or other information relevant to the user. (Rogers [0005]), it does not necessarily preclude the user from seeing what has been selected, preclude the user from unselecting the selected recommendation, etc. (Rogers [0034]), to provide a user with updated recommendations such that (i) the updated recommendations provided during a current session and (ii) are based on the user's selection of presented recommendations during the same session and to provide a user with updated recommendations of items potentially relevant to a concept (e.g., a new concept to be learned, a concept to be updated, etc.) such that (i) the updated recommendations provided during a current session and (ii) are based on the user's selection of presented recommendations during the same session [0003])

Regarding Claim 18, the rejection of Claim 17 is incorporated.
Jimenez, as modified, teaches
wherein each item included in the set of items comprises information about a video asset or (the group-based sorting component 110 could calculate a predicted interest value for the user for each category of content on the content server, based on the user's browsing history and the preference data for the preference group to which the user is assigned [0065] media content 112 include, without limitation, video content, audio content, image content and computer gaming content [0037])
a row of information about a plurality of video assets. (See FIG. 3, categories of content items are in rows [0053]-[0055])

Regarding Claim 20, the rejection of Claim 17 is incorporated.
Jimenez, as modified, teaches
wherein the first probability distribution is computed via an expectation-maximization algorithm. (adjust the interest value calculated for a particular user for a given content item, by the calculated interest value for the particular user for the content item's category (or content selection algorithm). For example, the logic could calculate an adjusted interest value for the particular user and the given content item by taking the product of the user's estimated interest value for the given content item and the user's estimated interest value for the content item's category. By weighting down the significance of a given selection event (e.g., the user selecting the given content item on the content server for streaming playback) where the user's estimated interest value for the given content item is high, embodiments can isolate playback events that are maximally informative of the user's preferences for the various content categories (or content selection algorithms). [0030])

Regarding Claim 21, the rejection of Claim 1 is incorporated.
Jimenez, as modified, teaches:
wherein the second probability distribution is associated with interests of the first user, interests of a plurality of users, or a row of items. (the group-based sorting component 110 could use the user's historical browsing data and preference group assignment to calculate a predicted interest value for the various categories of content on the content server. [0063] clustering algorithm could then create the groups, and each group could have a respective interest value for each of the various content categories as well as correlation data between various categories and other content categories [0025], take other factors into account as well in calculating the interest values for each of the groups. For example, the clustering algorithm could consider one or more confounding factors. Examples of such compounding [sic]. factors could include, for instance, the popularity of movies in the category, a distance (e.g., in terms of similarity) to the group's users  rental history, positional bias (e.g., how predominant a position within the interface content items were positioned, when they were previously selected), and so on [0026], See FIG. 3 interests in categories of content items are in rows [0053]-[0055])

Regarding Claim 22, the rejection of Claim 1 is incorporated.
Jimenez, as modified, teaches:
wherein regenerating the second portion of the interactive page based on the plurality of probability distributions comprises: computing a selection likelihood for one or more items included in the second set of items based on the plurality of probability distributions; and (The group-based sorting component 110 could conduct a similar analysis for the other categories of content on the content server, and a respective predicted interest value could be calculated for each of the other categories. The group-based sorting component 110 could then render an interface for the user that includes some number of content categories, and could order these categories based on the predicted interest values calculated for each of the categories [0051] e.g., FIG. 3 Genre A, Genre B and Top 10 are displayed, but Genre C and other categories are not displayed; the group-based sorting component 110 detects a user selection of a content item within the interface... the group-based sorting component 110 then determines a playback probability for the selected content item with respect to the user (block 615). Generally, the playback probability reflects an estimation by the group-based sorting component 110 of how likely the user is to select the selected content item, based on the user's historical browsing data and assigned preference group [0066], determines a weight to apply to the user's selection, based on the calculated playback probability for the selected content item... by weighting the user's selections, the group-based sorting component 110 can make a greater adjustment to the predicted interest values calculated for the user, when the user selects a content item that the group-based sorting component 110 had estimated the user was unlikely to select. [0067], the group-based sorting component 110 also determines whether the user's current preference group assignment is still accurate [0069], the group-based sorting component 110 also determines whether the user's preference group assignment is still appropriate, after the user's content item selection... the group-based sorting component 110 is configured to periodically recalculate the preference groups for users of the content server… after each content selection by the user. [0064], The group-based sorting component 110 could then use the preference data from the assigned interest group, together with the historical browsing data for the user, to select and order the categories of content items presented to the user in the interface for the content server. [0050] and The group-based sorting component 110 could then render an interface for the user that includes some number of content categories, and could order these categories based on the predicted interest values calculated for each of the categories [0051] and the group-based sorting component 110 may adapt the interface over time, based on the user's browsing history. That is, the ordering of the categories within the interface (or even the categories included on the interface) may change to reflect the changes in the browsing history data. [0056])
regenerating the second portion of the interactive page based on the selection likelihood. (generate an updated interface based on the user's preference group assignment and weighted browsing history data, in which various categories of content are positioned such that categories estimated to be of more interest to the user are located in more predominant areas of the interface, and categories estimated to be of less interest are located in less predominant areas. [0068] generates an updated user interface for the user, based on the updated group assignment and browsing history for the user (block 540)... The group-based sorting  component 110 could then position the categories (or a subset of the categories) within the user interface, based on the calculated predicted interest values… the interface is generated [0065] the group-based sorting component 110 could position the category with the highest predicted interest value (i.e., a predicted interest value indicating that the user is more likely to be interested in content from this category) in the most predominant position within the interface, and could position the category with the lowest predicted interest value (i.e., the predicted interest value indicating that the user is less likely to be interested in content from this category) in the least predominant position within the interface. The categories in between could be ordered in a similar fashion, based on their respective predicted interest values [0051])

Claims 4, 12 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Jimenez and Rogers as applied to claims 1, 9 and 17 respectively above, and further in view of Brownlow et al. (US 20130198641 A1, cited in previous Office Action), hereinafter Brownlow.

Regarding Claim 4, the rejection of Claim 1 is incorporated.
Jimenez may not explicitly disclose:
wherein the one or more operations performed by the first user include at least one of a horizontal scrolling operation or a vertical scrolling operation.

Brownlow teaches:
wherein… one or more operations performed by… [a] first user include at least one of a horizontal scrolling operation or a vertical scrolling operation (the user zooms out, pans, or scrolls [0045], By panning or scrolling, the user may move content of the webpage from the unviewable portion 310 to the viewable portion 305 [0046], use historical data 190 of the user's past interactions with the website. The webpage renderer 185 may record in the historical data 190, for example, whether the user scrolled to a certain part of the page...Each action may be logged in the historical data 190 and associated with a sub-portion of the page. Based on these previous actions, the webpage renderer 185 can determine a score for the corresponding sub-portion of the page [0060] the webpage renderer 185 assigns a score to the different portions of the webpage based on the user's historical data 190, the actions of other visitors to the website, or the content or structure of the webpage [0052], the webpage renderer 185 may be configured to assign a score based on the type of webpage element found in the sub-portion...the score may be assigned based on the links, multimedia, text, images, and other types of webpage elements contained within a sub-portion [0062],  the webpage renderer 185 uses the score to identify a sub-portion of the webpage that is likely to be most relevant to the user. The user-interest score represents the likelihood that the user will find the corresponding portion relevant. The higher the score, the more likely the portion will be relevant [0065] the webpage renderer 185 determines the relevance between the currently displayed portion of the webpage to one or more unviewable portions [0072], The webpage renderer 185 may assign a relevance score to each of the sub-portions that represent similarities between the currently displayed portion of the webpage and the unviewable sub-portions [0074] the webpage renderer 185 generates links that represent the relevant portions that are currently not being displayed [0075] and the webpage renderer 185 uses the links to convey to user of the computing device a degree of relevance of the undisplayed contents in the unviewable subportion to the currently displayed content [0076] Once the user selects a link 650 using a touch-sensitive display screen 175 or I/O device, at step 525, the webpage renderer 185 pans or zooms in order to display the previously unviewable portion of the webpage that corresponds to the link 650 [0082])

Given that Jimenez teaches that other and further embodiments of the invention may be devised without departing from the basic scope thereof. (Jimenez [0070]), that one of ordinary skill in the art viewing FIG. 3 of Jimenez would recognize scrolling horizontally and vertically as user inputs to select other items that are not displayed, that Jimenez may monitor a user's interactions with the initial interface and could detect selections made by the user (Jimenez [0027]) and that the browsing data can include any data related to the user's interactions with the content server (Jimenez [0049]), along with that Rogers teaches that in some implementations, system 100 may be used to recommend any type of items to a user based on a given interaction and/or a history of interaction with other items (Rogers [0039]), preferences of a user may be learned through some interaction (e.g., user selection, lack of user selection) with displayed media items (or representations thereof) in order to predict new media items to show. (Rogers [0004]), and the recommendations may be determined based on machine learning, search interactions, sharing behavior, interactions with the user interface, and/or other techniques for identifying media items that potentially convey a desired concept (Rogers [0018]), it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the selection and browsing patterns that teach the one or more operations performed by the first user, in Jimenez, to include a horizontal scrolling operation or a vertical scrolling operation, as taught by Brownlow, to meet the claim limitations with a reasonable expectation of success.

One would have been motivated to do so because a user browsing the content server may be searching for a content item to select for immediate playback (e.g., via streaming media), but the user may be interested in watching a subset of all the content items on the content server (Jimenez [0016]), thus the modification would convey to user of the computing device a degree of relevance of the undisplayed contents in the unviewable subportion to the currently displayed content (Brownlow [0076]) and account for the specific preferences of each particular user (Jimenez [0016]) while allowing to quickly learn the user's preferences in order to teach the system about the user's interests, perspectives, personal life, and/or other information relevant to the user. (Rogers [0005]).

Regarding Claims 12 and 19, the rejections of Claim 9 and 17 are incorporated, respectively.
Claims 12 and 19 are substantially the same as Claim 4 and are therefore rejected under the same rationale as above.

Response to Arguments
Applicant's arguments filed 06/09/2022 and 08/01/2022 have been fully considered but they are not persuasive. Examiner notes that the supplemental response on 08/01/2022 appears to include only minor corrections corresponding to “a second probability” and “a second probability distribution”, and are otherwise identical. Therefore, the response on 08/01/2022 is addressed below.
On pages 10-11 of the response, and with respect to claims 1, 9 and 17, Applicant submits that none of the cited references discloses the limitations regarding regenerating a second portion of the interactive page based on a plurality of probability distributions, that the second portion of the interactive page includes a second set of items that have not been displayed during the viewing session and that the plurality of probability distributions includes a first probability distribution over a set of interests and a second probability distribution over the set of interests, and therefore no combination of the cited references can teach or suggest each and every limitation in the amended independent claims. Examiner respectfully disagrees, as detailed below.
On page 10 of the response, Applicant submits:
“In the rejections, the Examiner appears to map (1) the first probability distribution over the set of interests, recited in prior claim 1, to the updated predicted interest values for various categories of content on a content server, disclosed in paragraphs [0064] - [0065] of Jiminez; and (2) the second probability distribution over the set of interests, recited in prior claim 1, to the predicted interest values for various categories of content on the content server, disclosed in paragraph [0063] of Jimenez. See Office Action at 7-8, 54-55. Based on these mappings, to teach or suggest the above limitations of amended claim 1, Jiminez would have to disclose that the predicted interest values and the updated predicted interest values are used to generate a second portion of an interactive page that includes a second set of items that have not been displayed during a viewing session. Importantly, Jimenez contains no such teachings. Instead, Jimenez discloses that the predicted interest values are used to generate an initial interface for a user, and the updated predicted interest values are used to generate an updated interface for the user. See Jimenez at ¶¶ [0063], [0065]. In Jimenez, the updated interface includes a second plurality of selected elements and is intended to replace the initial interface that includes a first plurality of selectable elements. See id. at ¶¶ [0043] - [0045]. Jiminez is silent with respect to the idea of regenerating a portion of the initial interface that includes a set of items that have not been displayed during a viewing session using both the predicted interest values and the updated predicted interest values, as now expressly required by the language of amended claim 1. Notably, in Jimenez, the second plurality of selected elements in the updated interface are generated using only the updated predicted interest values, rather than using both the initial predicted interest values and the updated predicted interest values. See id. at ¶ [0065]. Because, in Jimenez, the predicted interest values and the updated predicted interest values are not both used to generate the updated interface, the teachings in Jimenez cannot be properly equated to the idea of regenerating a second portion of the interactive page based on a plurality of probability distributions that includes a first probability distribution over a set of interests and a second probability distribution over the set of interests, recited in amended claim 1. For at least these reasons, Applicant submits that Jimenez cannot be properly interpreted as meeting the above limitations of amended claim 1.”

			Examiner respectfully disagrees.
On page 9 of the response, Applicant identifies at least paragraphs [0048] - [0052], [0069] - [0072], and [0075] - [0076] of the originally filed specification of the instant application as support for the amendments.
¶¶ [0050]-[0053] of the originally filed specification of the instant application state, “the page build engine 140 includes, without limitation, current user interest probabilities 245. The current user interest probabilities 245 comprise a probability distribution for the current user over the set of interests. The page build engine 140 computes the current user interest probabilities 245 based on the current user data and the model parameters 132… After the page build engine 140 generates the interactive page 190(1), the optimization subsystem 120 sets the current session interest probabilities 255 equal to the current user interest probabilities 245. The current session interest probabilities 255 comprise a probability distribution for the current viewing session over the set of interests relative to the current user interest probabilities 245. The optimization engine 150 receives the current session interaction data 290 and computes the current session interest probabilities 255. In operation, the optimization engine 150 computes the current session interest probabilities 255 based on the current session interaction data 290, the current user interest probabilities 245, and the model parameters 230.”
¶ [0055] of the originally filed specification of the instant application states, “After the optimization engine 150 generates the interactive page 190(2), the optimization subsystem 120 displays the visible portion 280 of the interactive page 190(2) instead of the interactive page 190(1) to the current user via the consumer device… In general, upon receiving new current session interaction data 290, the optimization engine 150 recomputes the current session interest probabilities 255.”
The current user interest probabilities 245 appear to be a probability distribution over a set of interests computed based on data that is not associated with operations performed by the first user during the viewing session. The current session interest probabilities 255 is then set equal to the current user interest probabilities 245. Then the current session interest probabilities 255 is computed and recomputed based on current session interaction data 290. Thus, the current session interest probabilities 255 appears to be a probability distribution over a set of interests computed based on data associated with one or more operations performed by a first user within the interactive page during the viewing session.
Given that the current session interest probabilities 255 is then set equal to the current user interest probabilities 245 and then recomputed based on the current session interaction data, and that the interactive page 190(2) is displayed instead of the interactive page 190(1), the broadest reasonable interpretation of the “computing a plurality of probability distributions over a set of interests, wherein the plurality of probability distributions includes a first probability distribution over the set of interests and a second probability distribution over the set of interests, and computing the plurality of probability distributions comprises: computing the first probability distribution based on data associated with one or more operations performed by a first user within the interactive page during the viewing session, and computing the second probability distribution based on data that is not associated with operations performed by the first user during the viewing session”, would appear to include predicted interest values used to generate an initial interface for a user, and updated predicted interest values are used to generate an updated interface for the user that replaces the initial interface, as argued by Applicant.
However, Examiner notes that Jimenez also teaches that the group-based sorting component 110 could use the user's historical browsing data and preference group assignment to calculate a predicted interest value for the various categories of content on the content server. (e.g. Jimenez [0063]). In other words, Jimenez appears to also teach calculating an interest value for each category of content (or algorithm for selecting content items) used by the content server, based on monitored selections within the presented user interface (i.e. a first probability distribution over a set of interests based on data associated with one or more operations performed by a first user within the interactive page during the viewing session), and calculating an interest value for each preference group for each of the various content categories as well as correlation data between various categories and other content categories based on taking other factors into account, such as the popularity of movies in the category, a distance (e.g., in terms of similarity) to the group's users  rental history, positional bias (e.g., how predominant a position within the interface content items were positioned, when they were previously selected), and so on (Jimenez [0026]), (i.e. a second probability distribution over the set of interests based on data that is not associated with operations performed by the first user during the viewing session), and utilizing both interest values to generate an updated user interface in which various categories of content are positioned such that categories estimated to be of more interest to the user are located in more predominant areas of the interface, and categories estimated to be of less interest are located in less predominant areas (Jimenez [0068]). Thus, Jimenez also appears to teach an alternative interpretation of the claim limitations in which more than one probability distribution is used for regenerating a second portion of the interactive page based on the plurality of probability distributions.
As noted in the Office Action above, Jimenez teaches an example in which the updated user interface includes content form “Genre C”, which was not included in the initial display of the user interface. Thus, Jimenez, at least, suggests “a second set of items that have not been displayed during the viewing session”.
Rogers is included in the Office Action to teach regenerating a second portion of an interactive page based on a probability distribution, wherein the second portion of the interactive page includes a second set of items that have not been displayed during the viewing session; and displaying, during the viewing session and subsequent to regenerating the second portion of the interactive page, at least a part of the second portion of the interactive page and at least a part of the first portion of the interactive page.
In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
Therefore, Examiner respectfully asserts that the cited art sufficiently teaches the limitations recited in the claims.

On pages 11-12 of the response, Applicant submits that that none of the references teaches or suggest the limitations of claim 21 set forth above. Examiner notes that Claim 22 is the new claim added in the response. Applicant's arguments fail to comply with 37 CFR 1.111(b) because they amount to a general allegation that the claims define a patentable invention without specifically pointing out how the language of the claims patentably distinguishes them from the references. The rejection has been updated to cite the relevant portions from the prior art which teach the new claim.

In regard to the dependent claims, dependent claims 2-8, 10-16 and 18-22 are not in condition for allowance based solely on their dependence to their respective independent claims, and the relevant portions of the prior art have been cited in the rejection above that teach their additional features.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Gilbert et al. (US 20160147845 A1) - Methods and systems for managing n-streams of recommendations including  system generates a first set of recommendations provided by a plurality of input streams and receives one or more selections of recommendations from the first set of input streams. The system determines a session intent based on the one or more selections and selects a set of input streams, from the plurality of input streams, corresponding to the one or more selection and the session intent. The system generates a second set of recommendations using the set of input streams and the session intent and causes presentation of the second set of recommendations on a user interface of a user device.

A reference to specific paragraphs, columns, pages, or figures in a cited prior art reference is not limited to preferred embodiments or any specific examples. It is well settled that a prior art reference, in its entirety, must be considered for all that it expressly teaches and fairly suggests to one having ordinary skill in the art. Stated differently, a prior art disclosure reading on a limitation of Applicant's claim cannot be ignored on the ground that other embodiments disclosed were instead cited. Therefore, the Examiner's citation to a specific portion of a single prior art reference is not intended to exclusively dictate, but rather, to demonstrate an exemplary disclosure commensurate with the specific limitations being addressed. In re Heck, 699 F.2d 1331, 1332-33,216 USPQ 1038, 1039 (Fed. Cir. 1983) (quoting In re Lemelson, 397 F.2d 1006, 1009, 158 USPQ 275, 277 (CCPA 1968". In re: Upsher-Smith Labs. v. Pamlab, LLC, 412 F.3d 1319, 1323,75 USPQ2d 1213,1215 (Fed. Cir. 2005); In re Fritch, 972 F.2d 1260, 1264,23 USPQ2d 1780, 1782 (Fed. Cir. 1992); Merck & Co. v. Biocraft Labs., Inc., 874 F.2d 804, 807,10 USPQ2d 1843, 1846 (Fed. Cir. 1989); In re Fracalossi, 681 F.2d 792,794 n.1, 215 USPQ 569, 570 n.1 (CCPA 1982); In re Lamberti, 545 F.2d 747, 750, 192 USPQ 278, 280 (CCPA 1976); In re Bozek, 416 F.2d 1385,1390,163 USPQ 545, 549 (CCPA 1969).

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID S POSIGIAN whose telephone number is (313)446-6546. The examiner can normally be reached Monday - Friday, 8am - 4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Renee Chavez can be reached on (571) 270-1104. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DAVID S POSIGIAN/Primary Examiner, Art Unit 2179